FILED
                                                                            DEC 01 2015
                            NOT FOR PUBLICATION                          MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

                     UNITED STATES COURT OF APPEALS

                             FOR THE NINTH CIRCUIT


KEE LEE, DBA Chin’s Market and                   No. 13-15434
Kitchen,
                                                 D.C. No. 1:11-cv-00881-AWI-
               Plaintiff - Appellant,            SAB

 v.
                                                 MEMORANDUM*
UNITED STATES OF AMERICA,

               Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Anthony W. Ishii, District Judge, Presiding

                           Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Kee Lee, DBA Chin’s Market and Kitchen, appeals pro se from the district

court’s summary judgment in his 7 U.S.C. § 2023 action seeking judicial review of

the United States Department of Agriculture Food and Nutrition Service’s (“FNS”)

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
final decision permanently disqualifying his store from participating in the federal

food stamp program. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo the district court’s legal conclusions and for clear error its factual findings.

Wong v. United States, 859 F.2d 129, 131 (9th Cir. 1988). We affirm.

      The district court properly granted summary judgment because Lee failed to

raise a genuine dispute of material fact as to whether the hundreds of suspicious

transactions identified by FNS did not show that Lee was trafficking in food

stamps. See 7 U.S.C. § 2021(b)(3)(B) (providing for permanent disqualification

from participation in the federal food stamp program on the first occasion of

trafficking); 7 C.F.R. § 271.2 (defining trafficking as “[t]he buying, selling,

stealing, or otherwise effecting an exchange of [food stamp] benefits issued and

accessed . . . for cash or consideration other than eligible food . . . . ”); see also Kim

v. United States, 121 F.3d 1269, 1272 (9th Cir. 1997) (“The burden is placed upon

the store owner to prove by a preponderance of the evidence that the violations did

not occur.”).

      AFFIRMED.




                                            2                                      13-15434